Given, C. J.
(dissenting). — I do not concur in the foregoing opinion. It seems clear to me that under the “Manual of Church Government” quoted in the opinion, this church, as a body, has a right to unite with any other Evangelical denomination, and to take its property with it. It is in this provision that this case differs from those cited. I do not question the doctrine that, when a church property is held exclusively for the promulgation of the faith and- teachings, of a particular denomination, it cannot be diverted to any other use by any number of the members less than the whole. To permit such a diversion would be a breach of the trust under which the property is. held. Such is not this case. The opinion recognizes the right of this body to unite with the Baptist denomination, or, at least, declines to say that it may not. That is just what it was proceeding to do, and in the way provided, when this suit was commenced, and that is what the district court held it might do. The opinion does not prevent this church from consummating the union, but holds that it must be in such way as not to- change or cloud the title to its property. If this property was held exclusively for the promulgation of the- faith and *70teaching of the Free Baptist denomination, this would: be correct, but it was not acquired nor is it held for that exclusive purpose. It was acquired by this body, and is owned and] held by it for the promulgation of the faith and teachings of whatever Evangelical denomination it.may see fit to unite with. It is therefore no breach of the trust under which this property was acquired and is being held,'to allow the owner to use it in promulgating the faith and teachings of any Evangelical denomination with which it may isee fit to- unite. To say otherwise is to deny to the defendant church the right to hold and use its own for the purpose for which it was acquired and held. Whether such a union may be effected by a bare majority need not be considered, as the record shows that, of a membership, of about sixty, fifty-four are in favor of the body uniting with the Baptist denomination. I think the decree of the district court should be affirmed.
Rothrock, J., concurs in this dissent.